.,   340



           OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                        AUSTIN




Honorable 2. 2. Capa, Chalraan
Guadalupe-Blanao Eiver Authority
<an Yarcos, Tama
Dear Yr.    Cape:




              !?a bag   to   8oknowlo
the opinion      ot thlr     dapmr
jaet   sattar,      iollorr:




                                                 amking 4pproprla-
                                                  acla l.upr-Blanoo
                                                   othar :itsta

                                            ou Am11     15,   l'i&l,
                                           7 tbr soorrtary       or
                                 aiaaty    48~8 artrr July       3,




       stitution   of the Stab!,   ll.eltLB$  ap:ro rlrtioas
       to 0 term of two yeam,      and thr ~rotlr itona 0r
       Artiala   12 or tha Berlrrd     Clril Statutas,    tiie
       tlmr IlaIt on tha appropriation       would sipira      oa
       August 31, 1943.
 xmrable        3. Y. CaF* - P*hla 2*



            “The riaw 0r Cb* Coeptroll3r*a   DOp8?:-
        a4nk in t&t tha tiua ltrlt     co tba ap:roprir-
        tien w0ae rrpira   08 April 15, 1943.
            Vhara or* *OH      acaaidarablr   fund8 rhloh
        ara o~rpaedatl in tha ry~ro~riation, one the
        Ccoptrollar    her ra;uootod    that 1 sbtaio   y or
        o laion rlth rraposl to tha data upc.8 wtioh
        th elp p r c ~r la tlowo aid ra;ira.  1 *a011 r p -
        praoiato    it lr ~CP will   r0ng:-d the co~a~trol-
        iar    o-   T 0r   yuur   o~iolnn.   9

           Houra Eill ?&a. 63 iota 47th Lug. p. 199, sonc~1na
riolloo    rppropr~atloar to aomq tm aonrsrrstion and r*aL9aatlon
diatriota.    Th@ pOrtiona of t&   bill prrtimnt to yaw quaation
are 00 follorrt
             Yirotioa    2.8. Tharr la hersby appro-
        ptlstod ior tbo 80. oi tho Guadalupe-blanoo
        Rlvrr kthority, 8 roasm7atiolr tinaraolams-
        si,eQ eiOt?iat      OrqBtOe   by TirtW I?r chUptOr
        410 or th0 A0t6 0f tb0 Pir0t c4iiaa          s00rioa
        0r tb4 tcrtpfourth          tr~iaiatan,   ccrt 0r any
        inndo la tha ?testo Treasury         not hantof.zra
        othaldsr       ap*rOpriBtsd,    thr OUU Or nftoao
        Tkooasn4 L?ollara (515,004?),        which nay ba
        withdrawn rros liar to tlaa on warrent alga-
        rd c- tba Chnirmn of t?sa 9oard a$ ~iroobora
        and the hraturar         ai the 04ia (30.adalupr-
        Blsnao      irar Jutbority.
            “b. This a~~rcpriatloa    ah811 ba trort-
        ad a0 a loan fraa tba Sat0      0r faf3*   to the
        Qoo4*11;90-Elsnoo    River bthority, an6 *hall
        b8 repaid tc tho 5tats or Texas by the Cusdm-
        luca-Bl~neo    ~irar Authority r-0     t&a rirat
        fiTa'(lM~ Or tha ktthority.'

        Tbo Bill WAS ap~torrd April 15, 1941 and although it ooa-
taimd  aa raargano~ olausa, it do88 not apyear to tmtr raoalwe
8 two-tblrda rooord M,OTitT VOt0.

              Saotloa      39 of ArPlolo     XXI of ttta Conatitutlon   mad0   68
follmor
           “Se iOW paaOad by Oh8 kigi8i3bIf4, a&apt tho
        gaaaral *~)roprirtioa nat, lhavlll
                                         tar0 dfaot or go
        into for08 Ubtil ninaby dale le?    tha Pd~OUrlIQefit
        or tar rraai~r SO mieb  it was wheted,   unlaao in
 Bonorsblcl        J. Y. Cape - wea         4.


        end fuadsosntal            -urposs la Lo psy altbar for ths
        pest       CT oontiauad        support     of tha .3ats ~Xwsrttwis.
              ",    *   l   l



           *It 1s trur   *hst    oar Zitatr Constltutloa usss ths
        rorda *the gwsarsl      spproprlatloa act,* but the use
        of this lsafuags      lr n-t a liiltrtion  ujma tba right
        o? ths Lsglslstur:   to dlvlds                    its   s~proprbtl68   sot
        lntc 39 aan7 differant   bills               it ohoosss. In fact,
                                                          56
        it has baan tbr custca              now for sew ti78 to pssa
        ssrsni    spgroprletlon      bl1l.r rroh ssaslon        or s geasml
        38 tura, 011 of rhlob brattar afisatlr8              w>sa rignod by
        ths 3otarnor. 20 lory es thr po:pom o? bhr bill                  is
        to 3.sks a amar-        sppropriotioa        ior thr support of
        the Stats F,onrfiaant        it     la a &aorral spproprlstlon
        bill,   and o:.:aas withjo      thr   sonstltutlooal     axs@ption.a
           Srtrral admlnlstrstlan8              of this Urpwhant    tollowrd   thr
 ruling    in tbs o>or6 opinion              sad us think the aonolusloa    rrsohed
 1s sound.
              Thr oUSdCIlU~6-8iSSOO              fiiTSr    dUtbOrity    8618 OrWtOd   UndOr
 thr ~ro~lslono     of rnd to carry cut th6 rar;asss             of Conotltutiori
  ~rtiC.16 1’1 :‘6CtlCB 59, (.stlt51933, &jrd irg., 1st c.:. PI 198,
 ch. as 3a6Iid.d by Acts       1935, Utb -~a.,      1st     c. T.,  p. 1615    oi?h
 &lo), and 1s I stats       +-,orern6wntol 6qsney    8n4 pobll6       sntsrprieo.
 croartrd by ths Ls$islaturs        for tha grnsrrl       g.ovrromeatsl    purpolrr
 of sfrsotastleg     th,r objects of ths cocsrrvatlon            sncnd8ent and
 1%~ dlreeters .%ry ateta clfloerlr.l.uaar Colorado Rlvrr Autbozity
 I. Gfc~‘rqw(Sup.Ct.) @j S. ::.(2) 529 9 8800 River Coasarvatloa
 and   Rsoltmtlon    Msttiot      T. YaOrsr, tsup. ct.)         91 E, @. (2) 465.
 Tha spproprlstlon      ~lon undar ooasidrrstlon        is for ths suppOr8        Of
 thr mtats govrrasunt       and elosrly    0019~1 nit&in ths mlr nMW$ROld
 In the tomrt      Oplnloc of t:iis drpartarot       quoted 6bO78, 68 8 (SE+
 6rSl   SpprOpriStbS            S6t.

            In the sbssnos     ot any prorlsion      to the oontrsry     suoh
gaasral     SpproFrlotion     would boaoar sffrotlvs       snd srsllsb1s
 at 0006. ?a Plnd no yrovlsioa            to ths ar.nlrsry  la tb.18 ?ot and
  thorr la no prorislon       spsolfloall~      fixing or ettrmptlw to til,
  t3   parlcd or tlm      within whloh thr lppropristioa        tlius   udr
 would be av*llsbls.       ?hS 1aaguagr la euWLvlsioa         a. aao1i'lrlJq
  5hiob    wy bs wltbdrarrrfroa tiaa WA tla6 on ramnat                sl~nsd   '
  by the Zhalrsim     of tha 3oard of Mrrotorr          and tan Trmaiunr
  of thr said Cosbsl: pr-Dlsaoo         iiivrr A\lrthorlty,* 1s tha lb so no o
,of othw suntrolling         provlsioas     o ? lrr, would laplr thnt thr
                                                                                                                                   344


Holrarablr            3. %       C49r - pae4 5.


*asa    wo o lrallnblr               8ttrr          tEr    rtf*stIrr                data of           the     Xot.

               Artfelr           12 of       tha     Rsrirr4 Civil                       Statute4 1925,               read4
Is part 40 tollorrr

               'The fireal roar ai thr                            !&ste         a&l1            tanln~xti            06
         tba         3lat dar oi Aumr8 oi 4aob                               tear,         an4      rppropria-
         tlonr        of thr Gtste                 gevemsaat                shall         oolrom            thontos
         l a         **.


        A ~(anor41 ml4 with rotrnst4   to ltatatory con*trPction
',:,,'ms;d la larrla       Brisk Co. 'I.bwklnr, 166 c.~.
                     i31.Oa4                                80 81

               “lt     has       1o.q brrl¶ settleb                     th4t        partiowlar               pro-
         tirloae may br ragsr4r4                           a0 4:raotory                    44rsly~      8~
        whloh         ir urnt            that       they     srt to br roA4Idar44                        4a
        &iv%-   dlrrolhm   wklob                           oy;hb to br tollmrd,                          bat
        not  LO 113itin$ thr power In reapllat                                             to     -hIoh ttu
         diraotlonr ara &Irtn thrrt It OenaOt                                    b8 rfrr6tf5ally
        l%c t4 1 8rwithout
                     d     obo6rving                                   theat. l'bat those   dina-
        tioar rbiob are slot or tba 44BOAO4 0r t&i0 thL1ng
        to bo 4~01, but *hIzh tmra #Irur rlth a rlrr rrrly
         to    the     proper,         oriarly,            aa4 proapt                    r.ndaot        of thr
         baal~0s4, and by failura        to obry rilUcb th4 rI&tr
         ot tboar lAtrnrt4d      nil1 not be pnjudi~ad,         am
     r.i,~aa&co.aiy’tr,      b8 r#gardrd as nan~rtory; and
         It ~thr oat la parforasd, bat net iA tins cr the
         preaisr    4084 ind~c3t~d,   it   8ey still   br rafftoiant,
         It th3t which I4 do n8     l4003p110b40 the aubataAtlal
         pnpoar     or tha atatuto."

           AaId* t?w ally QO8ZtiOA or the praclar              ,sraniPg Of =aoAraM*
aa uaad In Artlolr         12, or tha ruthorlty      of OAO lr,fialatun         to lb&it
the amm4r iA wtizh a aubr4guaAt lO&iOlOtUrO my 4XarOiOO it0 OOA-
~tltutiotul      prrroerstlrt       or srtfq   a;proprl~tIona,       ra 418 0r tha
OplniOA    tb3t    4816 86OtUtr i4 diraotorp CAly ~34 i8 not s:~.Ch a
llaitation      4u would raqolra thct rrrry lpproprI4tIoa              of the stata
goraraarnt      *aoaSort'     rtrlotly    to thr rlaaal    joa? thrnla       prorldrd.
"a aamot       84crIbr    to 6ho Ls~lrlatare thr ht4At           by this   8datut4
*O    r?OoridO        thmt       4C$tOpfiOtiOAO                Md4           iOl         mriOd8        uhiab         d0   AOt   *4OA-
t&@to          thr     flmml        rozr           ahall    ba void.
                                              I4 to br abo4rrad that                It
tha statute  4044   not attupt  to tlx tha lp:roprIrtIon parlodr,
but :aly dlr4ot8 iA arreot tbst th4 IAgIalatur4     in a4kiAg 4ub
4aqIlaAt r~~ro~rlatlonr   4houl4 fir thr pario ar wblob luoh lp -
BFOprI4tiOA4               4r4    mY(4       t0     OOtiOFa            to    ttI4 riB44i             J44r.
Lfolvrrablr   E. %. kVa   - B4*a k


          ALI stat04 In your lrttor      Wm pnmnt porItI.7n cl bha
Aothority la that    thr Aot did ooi be&~ llf~otlrr       until      99
44~4 alhr     July 3, 1941, I. l., October 2, 1941, Boartar tba
rirv of thr Aathorlty     ha8 apparently   ohaagad ainoo tha lnarp-
tloa of this approprI8tIon.     Tha r*oor44 cf tha Ceaptro1lrr’a
offiar rhdr that 08 Jon8 16, 1941 wa r r a a ta   ia tha l;roumt ot
)j64.76   wara Irmd    ag8Iaat  bhla lp :r OQr i4 tiO spa A014184
praaratrd   by the Aotbority,   the ob~ig4t~oAr horiry    be8n tberr-
totem Inoorrad, and hfon        Qotobw 2, 1941 vmrranto         ia th4
total astount or @1,497.51 w4r4 iraur4 tiador thlr l;:Bro~rl4tIon,
at thr ln48aooo ot the Aatborlty.
          It in our cpinioa  that th4 rpproprl4tioA   to th4
Oua4rlu~4-~anoo    RiPor authorit+ IA ki, 8. 81, 47th   hg.  be-
~e.aa aftaotir~ OA .;prll 15th, 19 L1 and tha iwaay ~8 lrallabla
for lxFonditurr    m    that  date, and    thet mid lp p zo ~tIa tlo a
taraIaata4   or~ax~lra6   tro yaara trm     0814 4rt0 by fore0 ot
COA8titUtibQ Art1014 VIII rratloa     6.

                                                   Your8   vary   truly




                                                            r
                                                                  ~0010t~nt